United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-664
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2012 appellant, through her representative, filed a timely appeal from a
November 4, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she had continuing employment-related
disability after April 18, 2011 due to her accepted May 21, 1998 work injury.
FACTUAL HISTORY
On May 21, 1998 appellant, then a 31-year-old mail processor, filed a claim for traumatic
injury, alleging that she sustained an injury to her right hand and forearm as she was sweeping

1

5 U.S.C. § 8101 et seq.

and carrying mail. By decision dated June 30, 2000, OWCP accepted her claim for right
shoulder sprain and right rotator cuff tear. It also authorized right rotator cuff repair surgery.
Appellant filed a claim for recurrence of disability, as of March 27, 2001, which was
accepted by OWCP as work related. She thereafter returned to work full time, with restrictions
of no lifting or pulling of over 10 pounds. Appellant worked in a limited-duty capacity until
September 17, 2010, when she was sent home because no work was available within her physical
restrictions. She was paid compensation for total disability beginning September 17, 2010.
The record reflects that appellant continued to submit reports to OWCP from her treating
physician, Dr. Herman Ambris, Board-certified in physical medicine and rehabilitation. In a
June 16, 2010 report, Dr. Ambris noted that she was last examined on March 17, 2010. At that
time appellant had ongoing right shoulder pain, which was generally unchanged from previous
visits. Dr. Ambris noted a “pins and needle” sensation in her right hand. Regarding appellant’s
left shoulder, he noted transient pain. In a report dated September 15, 2010, Dr. Ambris stated
that appellant had been seen that day for follow-up evaluation. He concluded that appellant
could work full time, but that she should avoid wet and humid conditions, avoid repetitive
movement of the upper extremities, avoid lifting over the shoulder and limit lifting to 20 pounds.
On December 2, 2010 appellant was referred to Dr. Robert Orlandi, a Board-certified
orthopedic surgeon, for a second opinion medical examination in order to determine the nature
and extent of her injury-related condition and disability. Dr. Orlandi was provided with a
statement of accepted facts and medical evidence from appellant’s case file. In a report dated
December 30, 2010, he conducted a physical examination and reported that appellant’s right
shoulder revealed no angular or rotary deformity. There was no atrophy or dystrophy. There
was no localizing tenderness during examination, and appellant had full range of motion
unassociated with pain or discomfort. There was no evidence of shoulder laxity or labral tear,
and there was no subacrominal crepitation to suggest impingement, tendinitis or tear.
Dr. Orlandi also reported normal examination findings for appellant’s right elbow, wrists and
hand. He reviewed appellant’s MRI scans and stated that appellant had a normal right shoulder
MRI scan examination two and a half years ago, although the initial scan had shown a full
thickness tear of the rotator cuff. Dr. Orlandi concluded that appellant had no musculoskeletal
disability related to her May 21, 1998 injury and could perform full-duty work, without
restriction. Finally, he added that she did not need further physical therapy or other surgical
treatment. In a supplemental report received by OWCP on March 8, 2011, Dr. Orlandi stated
that appellant’s claim should not be expanded to include any other medical conditions. He
concluded that appellant did not have any current disability that she had fully recovered from her
work injury and was able to return to her date-of-injury position.
OWCP found Dr. Orlandi’s opinion constituted the weight of medical evidence and
issued a notice of proposed termination of compensation on March 17, 2011.
In progress notes dated March 10, and 21, 2011, Dr. Ambris reiterated appellant’s work
restrictions.

2

By decision dated April 18, 2011, OWCP terminated appellant’s compensation benefits
on the grounds that the medical evidence established that she no longer had any medical
residuals or disability due to the May 21, 1998 work incident.
Following the termination decision, OWCP continued to receive progress reports from
Dr. Ambris.
In handwritten reports dated March 10 and 21, 2011, received by OWCP on May 2, 2011,
Dr. Ambris stated that appellant was seen for complaints of right shoulder pain and stated that
the nature of her pain had remained unchanged over time. He again concluded that she should
adhere to her previous work restrictions.
In a July 6, 2011 progress note, Dr. Ambris continued appellant’s work restrictions. He
recommended that appellant avoid wet and humid conditions, avoid repetitive movements of the
upper extremities, avoid lifting over the shoulder and limit her lifting to 20 pounds.
Appellant requested reconsideration of the April 18, 2011 decision on August 29, 2011.
In support of her request for reconsideration, appellant submitted an August 10, 2011
report from Dr. Ambris who stated that he had first examined appellant on March 19, 2008 for
her right shoulder pain. Dr. Ambris noted that appellant had previously refused surgery and
injections had not effectively relieved her pain. He concluded that appellant had been working
restricted duty, that her condition had not changed and that her work restrictions should continue.
Appellant also resubmitted Dr. Ambris’ initial report dated March 19, 2008.
By decision dated November 4, 2011, OWCP denied modification of its prior decision,
finding that the evidence was insufficient to establish that appellant had any continuing disability
or residuals due to her May 21, 1998 injury.
LEGAL PRECEDENT
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to the claimant. To prevail,
the claimant must establish by the weight of the reliable, probative and substantial evidence that
she had an employment-related disability, which continued after the termination of compensation
benefits.2
ANALYSIS
By decision dated April 18, 2011, OWCP found that the reports from Dr. Orlandi, the
second opinion physician, established that appellant’s accepted right shoulder conditions had
ceased and that she was no longer disabled due to her May 21, 1998 injury. The Board’s
jurisdiction is limited to decisions of OWCP issued no more than 180 days prior to notice of
appeal to the Board, therefore the Board does not have jurisdiction to review the April 18, 2011

2

I.J., 59 ECAB 408 (2008).

3

decision terminating appellant’s compensation benefits.3 The only issue before the Board is
whether appellant has established continuing disability after April 18, 2011.
The Board finds that appellant submitted insufficient medical evidence to establish that
she continued to be disabled or have residuals of her accepted right shoulder conditions, after
April 18, 2011.
Appellant submitted several progress reports from Dr. Ambris after the April 18, 2011
termination decision. Dr. Ambris essentially opined that appellant’s pain complaints remained
the same and that her work restrictions should continue to apply. He, however, did not provide
any current physical examination findings, did not relate any relevant objective findings to
support continuing disability and did not even substantively discuss appellant’s current
diagnosis. Whether a particular injury caused an employee disability from employment is a
medical issue, which must be resolved by competent medical evidence.4 To be of probative
value, medical evidence must provide a reasoned opinion, based upon a complete and accurate
factual and medical history.5 Dr. Ambris stated in a conclusory fashion that appellant’s work
restrictions should continue. He did not explain why these work restrictions remained
unchanged and necessary and did not address the time span of years since the work injury.
Dr. Ambris did not provide a history of appellant’s medical condition, only of her pain
complaints. Furthermore, he did not address Dr. Orlandi’s findings that appellant had a normal
physical examination, and no objective findings of continued residuals or disability. The Board
therefore finds that the reports from Dr. Ambris are of limited probative value.
As appellant did not submit other relevant medical evidence, the Board finds that OWCP
properly found in its November 4, 2011 decision that appellant failed to submit evidence
sufficient to establish continuing disability.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish continuing
disability.

3

20 C.F.R. § 501.3(e).

4

See Carol A. Lyles, 57 ECAB 265 (2005).

5

See Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

